CaSe 8180r00494$D|\/l:|`(_`-1{W Document 1 Filed 10/18/18 Page 1 of 5 Page|D 1

'., _ . , 'T"
r ~` 3 . . ; ;-;,.1 *;~\ a.-;£
51 ' ` . n _ tv~' 1

1 1111

UNITED STATES DISTRICT COURT

 

MIDDLE DISTRICT oF FLORIDA 20180£1 l 8 PH l= 110
TAMPA DIVISION CLERK~.US DlSTRlCT COURT
M!OBL D!STR!CT DF FLOR|DA
UNITED sTATEs oF AMERICA AHPA FLOR!HA
v~ CAsE No. %'~\*'¢f~“\°"*‘T‘ 13 'T‘*°"‘

21 U.s.C. § 341(a)(1)

LARRY DEAN WILSON, JR.
W

The Grand Jury charges:
COUNT ONE
On or about September 21, 2017, in the Middle Distn'ct of Florida, and
elsewhere, the defendant,

LARRY DEAN WILSON, JR.,

did knowingly and intentionally distribute a controlled substance, which
violation involved 50 grams or more of methamphetamine, its salts, isomers,
or salts of its isomers, a Schedule II controlled substance, and is therefore
punished under 21 U.S.C. § 84l(b)(l)(A).
In violation of21 U.S.C. § 84l(a)(l) and 18 U.S.C. § 2.
COUNT TWO
On or about September 21, 2017, in the Middle District of Florida, and

elsewhere, the defendant,

Case 8:18-cr-OO494-SDI\/|?TGW Document 1 Filed 10/18/18 Page 2 of 5 Page|D 2

LARRY DEAN WILSON, JR.,

did knowingly and intentionally distribute a controlled substance, which
violation involved marijuana, a Schedule I controlled substance, and is
therefore punished under 21 U.S.C. § 84l(b)(1)(D).
In violation of 21 U.S.C. § 841(a)(l).
COUNT TI-IREE
On or about October 12, 2017, in the Middle District of Florida, and
elsewhere, the defendant,

LARRY DEAN WILSON, JR.,

did knowingly and intentionally distribute a controlled substance, which
violation involved 50 grams or more of methamphetamine, its salts, isomers,
or salts of its isomers, a Schedule II controlled substance, and is therefore
punished under 21 U.S.C. § 84l(b)(l)(A).

In violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2.

FORFEITURE

1. The allegations contained in Counts One, Two, and Three are
incorporated by reference for the purpose of alleging forfeiture pursuant to the
provisions of 21 U.S.C. § 853.

2. Upon conviction of a violation of 21 U.S.C. § 841(a)(1), the

defendant shall forfeit to the United States, pursuant to 21 U.S.C. § 853(a)(l)

Case 8:18-cr-OO494-SDI\/|-TGW Document 1 Filed 10/18/18 Page 3 of 5 Page|D 3

and (2), any property constituting, or derived from, any proceeds the

defendant obtained, directly or indirectly, as a result of such violation, and any

property used, or intended to be used, in any manner or part, to commit, or to

facilitate the commission of, such violation.

3. The property to be forfeited includes, but is not limited to, a

forfeiture money judgment in the amount of $9,375.

4. If any of the property described above, as a result of any acts or

omissions of the defendant:

3..

b.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third
Paffy;

has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property, which cannot
be divided without difliculty,

Case 8:18-cr-OO494-SDI\/|-TGW Document 1 Filed 10/18/18 Page 4 of 5 Page|D 4

the United States shall be entitled to forfeiture of substitute property pursuant
to 21 U.S.C. § 853(p).

A TRUE ILL

 

For§%rso)i

MARlA CHAPA LOPEZ
United States Attorney

 

By: _`-
Natalie Hirt Adams
Assistant United States Attorney

By.@?/WM…

Christopher F Murray
Assistant United States Attorney
Chief, Violent Crirnes and Narcotics Section

H\_Cascs\€)'iminal Case.s\W\Wi/son, Lany_2018R01363_NHA \f_lndictmem.docr

FORM OBD-34
January 20 1 8

Case 8:18-cr-OO494-SDI\/|-TGW Document 1 Filed 10/18/18 Page 5 of 5 Page|D 5

No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Tam§ Division
THE UNITED STATES OF AMERICA

VS.

LARRY DEAN WILSON, JR.

 

INDICTMENT

Violations: Title 21, United States Code, Section 841(a)(l)

 

m AtruebillH:.,/é£,g

VForeperson

 

 

Filed in open court this 18th day of October, 2018.

 

Clerk

 

Bail $

 

T'\_Casa\Criminal Ca$¢s\ W\ Wilson, Lany_Z0/8R0!363_NHA \Llndicmum Back.dom

GPO 863 525

